Citation Nr: 9916024	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-20-040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to September 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  A notice of disagreement was received in 
January 1995.  A statement of the case was issued in May 
1995.  A substantive appeal was received from the veteran in 
June 1995.  In November 1998, the Board remanded this matter 
to the RO for further development.  


REMAND

The appellant and her representative contend, in substance, 
that service connection is warranted for the cause of the 
veteran's death.  They claim that the veteran died of cancer 
that resulted from his exposure to herbicides while serving 
in Vietnam.

In the November 1998 Board remand, it was noted that the 
governing legal criteria provide that service connection for 
the cause of the veteran's death is appropriate when, by the 
exercise of sound judgment without recourse to speculation, 
it is determined that a disability incurred in or aggravated 
in service caused or contributed substantially or materially 
to the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).  

It was further noted that a certificate of death filed on 
August 19, 1994 reflected that the veteran died on August [redacted] 
1994 and that the cause of his death was listed as "poorly 
differentiated adenocarcinoma" due to or as a consequence of 
"of unknown primary (suspected gastrointestinal tract)" due 
to or as a consequence of "metastatic to liver" due to or 
as a consequence of "hepatitic failure."  However, the 
Board pointed out, another certificate of death, filed on 
September 13, 1994 and labeled "replacement," listed the 
cause of the veteran's death as "peritoneal and hepatic 
metastatic disease" due to or as a consequence of 
undifferentiated adenocarcinoma, and that, significantly, 
listed as an other significant condition contributing to 
death but not resulting in the underlying cause was 
"exposure to agent orange."

As there was no explanation given for the change in the cause 
of the veteran's death on the amended certificate of death 
(it was noted that different medical examiners completed the 
"cause of the death" portions of the certificates), and 
given the obvious significance of the change, the Board 
determined that additional development was necessary.  As 
such the Board remanded this matter to the RO and requested 
that they contact each of the examiners who completed the 
"cause of death" portions of the certificates of death and 
request a statement from each regarding the reasoning behind 
the cause of death listed.  

The record reflects that subsequent to the Board remand, the 
RO, in a December 1998 letter, requested that the appellant 
fill out waivers for records that would be then requested 
from the examiners who filled out the death certificates.  
The RO also suggested that the appellant contact these 
examiners directly in order to expedite the matter, and noted 
that failure to respond to this request within 60 days would 
result in a continued adverse decision with respect to the 
claim on appeal.  To date, the appellant has not responded, 
and the RO returned this matter to the Board without further 
adjudication, to include issuing a supplemental statement of 
the case.  

However, the Board notes that in the November 1998 remand, it 
was also noted that, as reflected in December 1994 rating 
action and the May 1995 statement of the case, the RO did not 
consider the "replacement" certificate of death in 
reviewing this claim.  As such, the RO, prior to returning 
this matter to the Board, should have considered this 
certificate and issued a supplemental statement of the case.  

In addition, as the appellant's representative points out in 
the May 1999 Written Brief Presentation, the appellant's 
representative should have been provided an opportunity to 
make a presentation at the RO before the case was returned to 
the Board.

Finally, in readjudicating this claim for entitlement to 
service connection for the cause of the veteran's death 
(contended to be due to exposure to herbicides), 
consideration should be given to McCartt v. West, 12 Vet. 
App. 164 (1999), wherein the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) found that a veteran 
is not entitled to a presumption of exposure to Agent Orange 
if he has not developed a condition enumerated in 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.309(e) (the appellant must therefore 
establish that the veteran was exposed to Agent Orange in 
service). 

In view of the above, this matter is REMANDED to the RO for 
the following action;

1. The RO should give the appellant the 
opportunity to establish that the veteran 
was exposed to Agent Orange in service. 

2.  The RO should take adjudicatory 
action on the issue of service connection 
for the cause of the veteran's death, and 
specifically comment on the 
"replacement" death certificate, noted 
above.  Consideration should also be 
given the dictates of McCartt, noted 
above.  If the benefit sought by the 
appellant is not granted, a supplemental 
statement of the case should be issued.  

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review, if in order.  No action is required 
by the appellant until she receives further notice.  The 
purpose of the remand is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










